Detailed Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6, 8 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2021.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claims 12-14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 of prior U.S. Patent No. 10,529,512. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mo (US20050126298).
Claim 12:  Mo discloses a switch assembly (Figs. 1-7) comprising a diaphragm assembly (26) that is configured to move according to a tank pressure of an air compressor (paragraphs 3-4); a first lever (52) connected to the diaphragm assembly and having a first pivot point and a second pivot point (paragraphs 7 and 34, Examiner noting that the adjustable cut-in pressure allows for multiple “pivot points” which allow for first and second modes having disparate cut-in pressures which will be expressed as first and second pivot points); and a second lever (54) connected at a first end to the first lever through a torsion spring (72), wherein the first pivot point enables a first mode of operation having a first range that includes a first cut-out pressure and a first cut-in pressure, wherein the second pivot point enables a second mode of operation having a 
Claim 13:  Mo and Brashears teach the previous limitations.  Mo further discloses that the second mode of operation adds compressor output over the first mode of operation to extend operable time of a tool that is connected to the air compressor that is controlled by the first mode and the second mode (Examiner notes that compressor output/engagement would be increased with the smaller range as the tool is in use).
Claim 14:  Mo and Brashears teach the previous limitations.  Mo further discloses that the second lever has a second end that includes a switch electrode (42) that turns a compressor motor on or off.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 5, 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo (US20050126298) in view of Brashears (US20050031458).
Claim 1:  Mo discloses a switch assembly (Figs. 1-7), comprising a first mode of operation (paragraphs 7 and 34, Examiner noting that the adjustable cut-in pressure allows for multiple “modes” and a first mode can be chosen from this set) having a first range that includes a first cut-out pressure and a first cut-in pressure; and a second mode of operation (paragraphs 7 and 34, Examiner noting that the adjustable cut-in pressure allows for multiple “modes” and a second mode can be chosen from this set distinct from that chosen from the first mode) having a second range that includes a second cut-out pressure and a second cut-in pressure, wherein the second range is smaller than the first range (Examiner notes that the second mode of operation can be chosen to have a cut-in pressure which is higher than the first mode; with the same cut-out pressure, then, this second mode will be smaller than the first), and wherein the second mode of operation adds compressor output over the first mode of operation to extend operable time of a tool (Examiner notes that compressor output/engagement would be increased with the smaller range as the tool is in use) that is connected to a compressor (note compressor of paragraph 3) that is controlled by the first mode and the second mode.
Mo is not explicit about a particular tool being used.  However, it is well known for compressor applications to use tools with compressor applications as is taught by Brashears (paragraph 3).  It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to include a tool as taught by 
Claim 5:  Mo and Brashears teach the previous limitations.  Brashears further teaches that the tool includes one or more of the following: a grinder, a sander, a cutter, a polisher, and a drill (paragraph 3).
Claim 7:  Mo and Brashears teach the previous limitations.  Mo further discloses that the first mode is a normal mode of operation, and wherein the second mode provides a compressor output that exceeds the compressor output during the normal mode of operation (Examiner noting that if the second mode is chosen with a smaller range and same cut-off as the first mode, the second mode will cause an increased air compressor output/usage due to the fact that it will have a higher cut-in point and activate the compressor more frequently than in the chose first mode which could be viewed as a “normal” mode).  
Claim 9:  Mo and Brashears teach the previous limitations.  Mo further discloses a first lever (54); and a second lever (52) connected to the first lever through a torsion spring (72), wherein the first lever includes a switch contact (42) at one end that turns the compressor on or off.  
Claim 10:  Mo and Brashears teach the previous limitations.  Mo further discloses that the compressor is turned off when a tank pressure exceeds the first cut-out pressure in the first mode of operation and when the tank pressure exceeds the second cut-out pressure in the second mode of operation (paragraph 3, Examiner noting that the cut-out pressures can be shared by the first and second modes).  
Claim 11:  Mo and Brashears teach the previous limitations.  Mo further discloses that compressor is turned on when a tank pressure is less than the first cut-in pressure in the first mode of operation and when the tank pressure is less than the second cut-in pressure in the second mode of operation (paragraph 3, Examiner noting the cut-in pressures chosen distinct to the first and second modes).
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo (US20050126298) in view of Brashears (US20050031458) as evidenced by DSLReports (http://www.dslreports.com/forum/r23958945-Higher-CFM-airtool-on-lower-CFM-compressor, dated March 16, 2010).
Claim 2:  Mo and Brashears teach the previous limitations.  While not explicit about using a tool that has an air consumption rate that exceeds or is less than the compressor output of the compressor, such an activity is in common practice, as evidenced by DSLReports  (Examiner noting the acceptable practice of using a tool with a greater consumption than its associated compressor and advocacy for using a tool that does not exceed the compressor output).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo (US20050126298) in view of Brashears (US20050031458) as evidenced by Ferguson (US 4,201,517).
Claims 3-4:  Mo and Brashears teach the previous limitations.  While not explicit about pressure switch ranges being between approximately 12 psi and 20 psi and approximately 0 psi and 3 psi, such pressure switch activation ranges are well known as taught by Ferguson (Fig. 2, col. 4, lines 32-36, note Load/Unload range from 90-110 psi and open/close trigger amounts of element 80/90 of 92-95 psi and 110-97 psi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746